PER CURIAM.
Upon consideration of the parties’ responses to the Court’s order of October 20, 2010, the Court has determined that the order on appeal/cross-appeal, is not a final order. To the extent that the lower tribunal reserved jurisdiction to determine entitlement to and amount of dividends paid or declared on the rescinded shares of Cade Enterprises stock, the order does not represent a conclusion to its judicial labor in this matter and is therefore not an appeal-able final order. See McGurn v. Scott, 596 So.2d 1042 (Fla.1992); see also Raymond James & Associates, Inc. v. Godshall, 851 So.2d at 879, 880 (Fla. 1st DCA 2003) (limiting McGum to orders that otherwise appear to be ordinary money judgments except for an improper reservation of jurisdiction to consider prejudgment interest). Accordingly, the appeal and cross-appeal are hereby dismissed.
BENTON, C.J., KAHN, and WETHERELL, JJ., concur.